Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.     Claims 1, 2, 4-21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     It is not clear what is required by “from 2wt% 15wt% a (meth)acrylate copolymer” of the instant claims 1 and 18.  It is not clear if “from 2wt% 15wt%” is intended to be “from 2wt% to 15wt%” or if “from 2wt% 15wt%” is intended to read on two different ranges, one being “from 2wt%” to the highest possible upper value and the other being “from 15wt%” to the highest possible upper value.  The scope of the claims is therefore not clear.  This lack of clarity is present in claims 2, 4-17, 19-21, and 24 by their dependence upon claims 1 and 18. 



For the above reasons, the scope of the instant claims is not clear except for claim 3.

Claim 3 is not included in this rejection because the range therein is definite.  Claim 3 is objected to as depending from rejected claim 1 however.

For the purposes of examination, the instantly claimed “from 2wt% 15wt% a (meth)acrylate copolymer” of the instant claims 1 and 18 is taken as meaning “2wt% to 15wt% a (meth)acrylate copolymer” in view of “from” preceding this claimed limitation and the instant claim 3.

(B)     It is unclear if the instant claim 14, “Montmorillonite (nano-clay)” is intended to limit the Monmorillonite to nano-clay or if “nano-clay” is optional due to the parenthesis.  It is noted that parenthesis are sometimes used to indicate optional requirements, such as in “(meth)acrylate”.  The methyl group is optional typically as indicated by the parenthesis.  This is not established for “Montmorillonite (nano-clay)” as it is for “(meth)acrylic” of the instant claims.  The rejection is therefore not made for “(meth)acrylic” of the instant claims.  It is established in the acrylic art that the methyl is optional when in parentheses.  It is not established in the instant filler area.  Therefore clarification of the scope of the claim is necessary.



3.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.      Claims 1-5, 14-15, 17-21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010/099160 Rachwal.

Rachwal exemplifies a composition containing 35 wt% calcium carbonate, and 10/90 weight ratio of Plastistrength 530, which falls within the scope of the instantly claimed component b), and Durastrength 320, which falls within the scope of the instantly claimed polymeric impact modifier.  The remainder of the composition minus calcium carbonate is 65 wt%.  Therefore, there are 6.5 wt% Plastistrength 530 and 58.5 wt% of Durastrength 320 in the composition.  The composition then adds 4 weight percent of calcium carbonate which is also 
The ratio of the mineral filler to flow aid of Rachwal, page 10, lines 20-26 is 33.65/4 = 8.41/1 which falls within the scope of the instant claim 2.
Rachwal, page 2, lines 33-34 shows Figure 3 to be of Modifier B, which is discussed above.  From Figure 3 of Rachwal, it is clear that the volume median particle size D50 is within the broad range of that of the instant claim 4 noting the sizes of the particles visible therein relative to the 1 micron scale of the figure.
The method of mixing the components of Rachwal’s example discussed above necessitates that the limitation of the instant claim 5 is inherent therein.  See MPEP 2112.
The exemplified calcium carbonate falls within the scope of the instant claims 14-15.
The majority of the preferred range of Rachwal, page 5, lines 1-6, particularly line 5-6 falls within the scope of the instant claim 17.  This disclosure therefore describes the invention of the instant claim 17 with sufficient specificity to anticipate the instant claim 17.
The exemplified ingredients of Rachwal discussed above meet the requirements of the instant claim 18.  See Rachwal, page 9, lines 25-30 noting “latex” or “slurry” and “water” with regard to the exemplified ingredients.  As noted above, the above discussed calcium carbonate and flow aid meet the instant claim 19 and the instantly claimed ratio thereof.

The Modifier B of Rachwal is added to thermoplastic polymer.  See Rachwal, page 12, lines 15-16, noting Formulation 2 of Table 2.  The extrusion of the PVC into a sheet shows that the exemplified PVC is thermoplastic.  Note that Rachwal, page 1, lines 4-5 also discloses the PVCs to be thermoplastic.  The Formulation 2 of Rachwal, page 12, lines 15-16 of Table 2 anticipates the instant claim 21.  The sheet thereof anticipates the instant claim 24 as do the other articles of Rachwal, page 8, line 33 to page 9, line 2.

6.      Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/099160 Rachwal.

The discussion of paragraph 5 above is repeated here.
Rachwal does not exemplify the methyl methacrylate content of the instant claim 16.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use polyacrylates of Rachwal having 50wt% or more methyl methacrylate because Rachwal, page 5 discloses their acrylic copolymers having 10-90 wt percent of methyl methacrylate, nearly half of which falls within the scope of the instant claims, and the amounts of methyl methacrylate of at least 50 wt% would have given the acrylic polymers predictable glass transition temperatures from the Fox equation for determining Tgs and predictable properties associated with the increased Tgs given from using more methyl methacrylate.

s 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/099160 Rachwal in view of US Pat. Application Publication No. 2012/0157628 Navarro et al.

The discussion of paragraph 5 above is repeated here.
Rachwal does not disclose the impact modifiers of the instant claims 6-13.

Navarro discloses core-shell impact modifiers having a core with a glass transition temperature below 0⁰ C and a shell having a glass transition temperature preferably above 50⁰ C, which falls within the scope of the instant claim 6.  See Navarro, paragraphs [0043] and [0046]-[0047].  The ratio of core to shell of Navarro, paragraph [0045] encompasses the instant claims 7-10.  The entirety of the core may be the polymer (L1) of the instant claim 11 which falls within the scope of the instant claims 11 and 12.  The core of Navarro may be up to 98 wt% alkyl acrylate monomers.  See Navarro, paragraph [0049], noting the amounts of vinyl monomers and that the vinyl monomers may be alkyl acrylates.  This disclosure of Navarro encompasses the instant claim 13.
Note the high impact strength of the impact modifiers of Navarro.  See the abstract of Navarro.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the impact modifiers of the instant claims 6-13 as the impact modifiers of Rachwal because Rachwal discloses using core/shell impact modifiers known in the art at page 6, lines 31-33, Navarro discloses impact modifiers falling within the scope of the instant 

8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.